Citation Nr: 1731940	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

The Veteran and his family


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February to May 1986, from October 2001 to May 2002, from February to September 2003, and from June 2006 to August 2007.  He has prisoner of war status for a period of internment in June 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In May 2016, the Board granted certain issues and remanded for further development of the RLS claim.  

The Veteran and members of his family testified before the undersigned in March 2013.

The Board remanded the appeal in May 2016.



FINDINGS OF FACT

The Veteran's current RLS is not the result of injury or disease in service; a qualifying chronic disability; nor caused or aggravated by any service-connected disability.  
      


CONCLUSION OF LAW

Service-connection for RLS are not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities, such as the Veteran's RLS,  which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, § 3.309(c) creates a presumption for certain diseases based on former prisoner of war status.  Again, RLS is not a listed disease, and therefore, presumptive service connection, to include as based on continuity of symptomatology, is not warranted in the instant case.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted for a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Background

The Veteran contends that his RLS began in service, or shortly after he returned from Iraq.  

The medical records show that during a VA examination for PTSD in April 2005, the Veteran reported insomnia.  A January 2008 VA medical report indicates the Veteran was diagnosed with possible mild sleep apnea, and was being treated for RLS.  In May of 2008, he was prescribed Trazadone for sleep and anxiety, and, a month later, a June 2008 VA medical report indicates the Veteran was prescribed Ropinirole for RLS.   A September 2009 private therapist note indicates the Veteran reported sleep disturbances.  In a May 2012 VA examination for PTSD, difficulty in falling or staying asleep was not reported, nor was chronic sleep impairment.  

In his January 2013 notice of appeal (VA Form 9), the Veteran stated that RLS "occurred during my active duty service."  Before the Board in March 2013, the Veteran and his wife testified that he had symptoms of RLS immediately upon his return from Iraq.  They testified RLS occurred every night, and his wife testified that the entire bed was constantly shaking.  Another family member testified to observing RLS while the Veteran was sitting in a recliner.  

Annual medical reviews from the Veterans STR's throughout his service generally indicate the Veteran was in good health.  In June 1995, he was treated for a kidney stone after reporting back pain.  In July of 2005, the Veteran's STRs indicate he was receiving disability at 10 percent for PTSD, and was reporting sleeping problems and depression.  The Veteran's National Guard treatment records, from December 1986 to 2007, contain no complaints, treatment or diagnosis for RLS.  In 2008, he was diagnosed with RLS.  

In July 2015, at an in-person VA examination of the Veteran, the examiner was unable to associate the Veteran's RLS with military service.  The examiner noted that the historical records did not address the etiology of the condition, nor link the condition to military service.  RLS was diagnosed after service, and the Veteran did not have an in-service injury to the back or neck.  The examiner noted that aside from the Veteran's service as a Reservist, he worked full-time as a corrections officer and as mechanic in physically demanding jobs.  That examiner concluded that if any back or neck condition existed, it was more likely than not from his private sector employment.  

In August 2016, another in-person VA examination was performed.  The examiner reviewed the service record, conversed with the Veteran about his RLS, and reviewed the medical history, including a diagnosis for PTSD in 2004 and RLS in 2008.  

The examiner noted the Veteran's report that his RLS was related to his low back pain, which was consistent with what the Veteran "told neurology" in 2014: "If my low back is hurting because I was more active, my legs hurt and jump.  If my back is feeling better, my legs don't hurt or move."  The examiner noted the veteran reported the same symptoms as in 2014 during the examination, i.e., his symptoms were present when he had low back pain.  When he was free of low back symptoms, there were no leg symptoms.  The examiner concluded aggravation was a result of non-service connected low back pain.  

Regarding service-connection as being secondary to the Veteran's PTSD or prescribed medications, the examiner opined that the medical literature showed that certain mental health medications could result in extrapyramidal symptoms.  However, Trazodone was not linked to such adverse effects.  The examiner noted the Veteran's symptoms started before he started other medications for PTSD, and that he denied worsening of his symptoms after other medications were started.  Therefore, concluded the examiner, his RLS was not the result of his service-connected PTSD.  

Analysis

The Board notes the Veteran, or any lay person, is competent to report symptoms that a lay witness is capable of observing and is within the realm of his or her personal knowledge; in this case, the Veteran has on one occasion reported that RLS occurred in active duty.  This statement is fairly vague.  His hearing testimony, and of his family members was that RLS began after his return from deployment in Iraq and does not place the onset of symptoms during a period of active duty.  The more specific testimony is more probative than the general statement on the Form 9.  

The question of a possible relationship between the RLS and PTSD or medications or sleep impairment associated with PTSD would require specialized medical knowledge to answer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Hence, the Board places greater weight on the medical evidence of record.  

The most probative evidence consists of the medical opinion provided in August 2016.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry is to assess whether a medical expert was fully informed of the pertinent medical history.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

There is no medical opinion to the contrary.  While the Veteran and his family are competent to testify as to symptoms he has experienced that are capable of lay observation-such as restless legs, the September 2016 examiner's opinion is entitled to greater probative weight as the examiner reviewed the Veteran's medical history, conducted a physical examination, and provided a thorough rationale.  Therefore, service connection is not warranted.

Service connection is also provided for qualifying chronic disabilities occurring in Persian Gulf veterans.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a).  Because of his service in Iraq, the Veteran is a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  There are three types of qualifying chronic disabilities-undiagnosed illnesses; medically unexplained chronic mutisymptom illness; and diseases that the Secretary determines warrant presumptive service connection.  38 C.F.R. § 3.317.  RLS is a diagnosed illness and the Secretary has not listed RLS as a presumptive disease in Persian Gulf veterans.  RLS is not a medically unexplained chronic mutisymptom illness in that it does not have multiple symptoms, but consists of an uncontrollable urge to move the legs.  Mayo Clinic, Restless Leg Syndrome; accessed at www.mayoclinic.org/diseses-conditions/restless-legs-syndrome/basic/definitions/con20031101.  Accordingly, service connection is not warranted under those provisions.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of restless leg syndrome.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service-connection and secondary service-connection for RLS is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


